DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Species 1: Claims 1-8 drawn to A control system for a vehicle, comprising an electric motor connected to a vehicle axle to be able to transmit power; an electric power generation system; and a battery configured to supply electric power to the electric motor and to be able to be charged from the electric power generation system and from the outside of the vehicle; classified in B60W 20/13.
Species 2: Claims 9-17, drawn to A control system for a vehicle, comprising: an electric motor and an internal combustion engine connected to a vehicle axle to be able to transmit power; and a battery configured to supply electric power to the electric motor and to be able to be charged from outside the vehicle; classified in B60L 50/61. 
Both species are directed to a control system for a vehicle comprising an electric motor. 
MPEP 806.04(f) states: Where two or more species are claimed, a requirement for restriction to a single species may be proper if the species are mutually exclusive. Claims to different species are mutually exclusive if one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations disclosed only for the second species and not the first. This may also be expressed by saying that to require restriction between claims limited to species, the claims must not overlap in scope.
The species are independent or distinct because Species 2 requires an internal combustion engine connected to a vehicle axle to be able to transmit power that is not required in Species 1. Further, Species 1 requires an electric power generation system and a battery configured to be able to be charged from the electric power generation system. Further, the functionality of these structures is not the same because the internal combustion engine of species 2 is not configured to charge the battery as required by species 1, and the electric power generation system of species 1 is not configured to transmit power to a vehicle axle as required by species 2. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: Even though these two species pertain to a control system for a vehicle comprising an electric motor, searching these two distinct and separate species would add a burden to the Examiner, requiring separate search strategies, separate database queries and finally separate analysis and therefore the election of a single species is required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the grounds that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the groups or species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM EST. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV. 
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669

August 11, 2022

/TODD MELTON/Primary Examiner, Art Unit 3669